UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7094


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY WALKER, a/k/a Caveman,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, Senior District Judge.
(8:12-cr-00614-PJM-1; 8:14-cv-02366-PJM)


Submitted:   January 17, 2017               Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Walker, Appellant Pro Se. Kristi Noel O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Troy Walker seeks to appeal the district court’s order denying

his motion to reconsider the denial of his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate   of   appealability.      28     U.S.C.

§ 2253(c)(1)(B) (2012).       A certificate of appealability will not

issue     absent   “a   substantial   showing   of    the   denial    of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2012).         When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.         Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.        Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Walker has not made the requisite showing.           Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                      2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3